   Case 19-61608-grs      Doc 526  Filed 05/05/20 Entered 05/05/20 16:17:18             Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                           CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 05/05/2020                                                               TIME: 09:00

     ISSUE:
      484 04/24/2020       Motion to Approve (I) bidding procedures in connection with the sale
                           of substantially all of the Debtors assets (Ellwood), (II) establishing
                           procedures for the assumption and/or assignment by the Trustee of
                           certain executory contracts and unexpired leases, (III) approving the
                           form and manner of notice of bidding procedures, (IV) setting
                           objection deadlines, and (V) granting related relief filed by Carol L.
                           Fox. Hearing scheduled for 5/5/2020 at 09:00 AM at Lexington
                           Courtroom, 2nd Floor. (Attachments: # 1 Exhibit A - Proposed Bid
                           Procedures Order) (Green, Elizabeth)

     DISPOSITION:
      Granted, Debtor to submit order

     JUDGE'S NOTES:
       new order




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Tuesday, May 5, 2020
                                                   (rah)
